--------------------------------------------------------------------------------


EXHIBIT 10.3


LEASE AGREEMENT




This Lease made and entered into this ___ Day of SEPTEMBER, 2006 by and between
ALDER CONSTRUCTION COMPANY, hereinafter referred to as Lessor, and CLEAR ONE INC
hereinafter referred to as Lessee.




WITNESSETH:


Whereas Lessor desires to let and the Lessee desired to take and occupy those
certain premises in Salt Lake County; State of Utah known as:


2740 W California Ave Suite#5
SLC UT 84104
Consisting of:
15,635 Sq. Ft. of Warehouse plus 1,420 Sq. Ft. of Office w/mezzanine above.


Lessor grants to Lessee an option to extend the lease for 2 years at
$7,500.00/month.


Lessor agrees to warrant that all functions of the facility (i.e. power, light
fixtures, HVAC system, unit heaters, etc.) are in proper working condition for
one (1) year.


Lessor will sweep clean the warehouse and clean the office windows inside and
outside.


Rent commences on December 1, 2006. September thru November Rent will be free to
offset move in costs.


Security Deposit of $7,000.00 is due upon signing of lease agreement and is
never to be considered as last months rent.


TERMS:


The parties hereby covenant and agree that this lease will become effective:
September 15, 2006 and continue for a period of 37 months through October 15,
2009. Tenant may cancel this lease after 18 months if Lessor receives a prior 6
months written notice. Lessor will keep the security deposit if this clause is
exercised. 
 
RENTAL:


Lessee shall pay to Lessor, or its order, in Salt Lake City, Utah $7,000.00* per
month, in Advance for each month. Payments received after the fifteenth day of
the month shall include a 5% late charge. *Year 2 is $7150.00/month & year 3 is
$7300.00/month

1

--------------------------------------------------------------------------------





USE OF PREMISES:


It is understood and agreed that the premises herein let shall be used by the
Lessee for the operation and conduct of warehouse and office use and any other
lawful related respective interests are concerned, that business shall be
conducted in accordance with all laws, rules, regulations, requirements and
ordinances enacted or imposed by any governmental unit having jurisdiction over
Tenant or Tenants’ business and only for the Permitted Use. Tenant shall not use
or occupy the Lease premises nor permit the use or occupancy for any unlawful
use or purpose.


a) During the term of this Lease including all renewals or extensions thereto,
both Landlord and Tenant agree to comply with all federal, state and local
statutes, regulations, executive orders and ordinances concerned with the
emission, spill, release, discharge or disposal of any hazardous or solid waste
treatment, storage or disposal system servicing the Lease Premises (collectively
Environmental Law”) respectively applicable to each.


b) Landlord represents and warrants to Tenant that (1) it has not received any
notice of any alleged violation of the Leased Premises of any Environmental
Laws; and (2) to the best of Landlords’ knowledge, information and belief with
respect to the Leased Premises and the Building, there are no violation of any
Environmental Laws, Landlord and Tenant shall promptly notify the other of any
discussions between it or its agents, employees or attorneys and any federal,
state or local officials concerning any alleged violation at the Leased Premises
or the Building of any Environmental Laws.


c) In event either Landlord or Tenant fails to comply with any Environmental
Laws applicable to it, or with any order or judgment issued against it for
failure to comply with such right, but not the obligation, to enter the Leased
Premises and take such actions as deemed reasonably necessary to comply with any
statute, regulation, executive order, ordinance, order or judgment or protect
the Leased Premises; provided, however, neither Landlord nor Tenant shall have
the right to take any actions specified in this Section while the alleged
violator is involved in good faith negotiations with any federal, state or local
officials concerning any environmental obligation it may have at the Lease
Premise.


d) Nothing in this Section shall be used to prevent Tenant from storing on or
about, and transporting from the Lease Premises any Hazardous Substance utilized
by Tenant in the conduct of its normal business activity. As used in this
Section, “hazardous substance” shall be defined as any Environmental Response,
Compensation and Liability Act, as amended, 42 W.S.C. Section 9601,et. Seq.; the
Resource Conservation and Recovery Act, as amended 42U.S.C. Section 9601,et.
Seq.; The Federal Water Pollution Control Act, as amended 33 U.S.C. Section
1251, et. Seq.; The Federal Air Pollution Prevention and Control Act (the “Clean
Air Act”), as amended 42 U.S.C. Section 7410 et. Seq.; any rules or regulations
promulgated thereunder; or any other applicable federal, state or local statute,
regulation or commercial product which through its use becomes a hazardous
substance.


e) Landlord and Tenant each agree to indemnify and hold harmless the other from
and against any all liabilities, damages, judgments, causes of action, claims
and expenses which may be incurred by Landlord or Tenant, as the case may be,
relating to or arising out of any breach of the covenants set forth in the
subsections (a) through (e) hereof.

2

--------------------------------------------------------------------------------





UTILITIES:


  Lessor shall not (shall, shall not) pay for Electric Power and Natural Gas
Service. Lessor shall (shall, shall not) pay for Building Water and Sewer
Charges.


TAXES:


Lessor shall (shall, shall not) be responsible for and pay all real property
taxes presently levied upon said building. Lessee shall be responsible for any
increases in property taxes assessed after 2006 Pro-Rated Basis. Lessee shall be
responsible for taxes levied upon the business and for any taxes levied upon
personal property in or upon said premises belonging to Lessee.


MAINTENANCE:


Lessee shall promptly make all repairs necessary to maintain the premises and
building in as good order and repair as when delivered to it. Allowing for
reasonable use; provided that exterior and structural repairs and repairs to the
roof, and skylights, repairs to asphalt parking and drives, repairs to all
mechanical, electrical, and plumbing distribution components of the building,
damage by fire, the elements, casualty or other cause or happening not due to
the negligence of the Lessee shall be made by the Lessor. Lessee is responsible
for and agrees to pay for any damage caused by the acts of its agents,
customers, or employees.


Lessee (Lessor, Lessee) shall be responsible for janitorial and cleaning
services, interior maintenance, and waste removal. Lessee agrees to promptly
replace all broken window glass in the premises with like grade and quality, and
shall remove snow and ice from the sidewalk in front of the premises. Lessor
shall (shall, shall not) clear snow from parking lot area. Lessee or its agents
will remove litter from parking lot and landscaped area. Routine maintenance and
repair of heating and air conditioning, including bi-annual service checks and
normal change of furnace filters, shall be the responsibility and be done at the
cost of the Lessee (Lessor, Lessee). Lessee shall maintain a preventive
maintenance contract to service the HVAC system including all evaporative
cooling units, if any, on a bi-annual basis. Lessor will pay and assume all
costs of major repairs in excess of Five Hundred Dollars ($500.00) per repair,
and costs of replacement for HVAC equipment only.


Lessee agrees to leave the premises in “as delivered” condition upon vacating
the facility at the conclusion of the lease; normal wear and tear excepted.
“Reasonable use” does not included nail holes in walls, or damage to sheetrock
walls or doors. Lessee agrees to clean the premises upon vacating and remove all
accumulated dirt and debris from the Leased premises and site, and remove and or
repair any racking fasteners and damage caused to the warehouse floor and walls.


Lessor does not agree to repair damage caused by Lessee in excess of its
reasonable use of the premises.

3

--------------------------------------------------------------------------------





ALTERATIONS AND IMPROVEMENTS:


No alterations, changes in, or improvements shall be made to the premises by
Lessee without the prior consent of the Lessor thereto, which consent shall not
be unreasonably withheld, conditioned or delayed.


The Lessor shall be responsible for improvements to the building or premises to
comply with future building codes or legislation imposed against said facility.
Lessee shall be responsible for their specific use of the facility and for
accommodations required for their specific use of the facility and
accommodations required for their customers or employees.


KEY:


Any changes of keys for their suite must be made only after notice and approval
of Lessor. Changes made without Lessor approval will be re-keyed at Lessees
expense. Lessee agrees to provide Lessor with two (2) copies of key for any lock
re-keyed.


INSURANCE:


Lessor will carry fire insurance on the building, including insurance for glass
damage caused by fire at Lessors’ expense. Lessee is required to carry fire
insurance on contents and also third party liability insurance to protect and
save harmless Lessor from any and all liability arising from conduct of Lessees’
business. Lessor is not responsible for fire rules, regulations and requirements
of the Board of Fire Underwriters.


The Lessor and Lessee hereby waive any rights each may have against the other on
account of any loss or damage covered by fire and extended coverage insurance
and the Lessor and Lessee each, on behalf of their insurance companies, waive
any right of subrogation that they may have against the Lessor or the Lessee.
Lessee shall be responsible for any increase in the Lessors insurance cost
incurred after 2006 and for the total cost of any additional insurance requested
by the Lessee.


Increase in risk. The Tenant shall not do or permit to be done any act or thing
as a result of which (1) Any policy of insurance of any kind covering either any
or all of the Property or covering the Landlord may become void or suspended, or
(2) the insurance risk under any such policy would (in the opinion of the
insurer thereunder) be made greater. The Tenant shall pay as Additional Rent the
amount of any increase in any premium for such insurance resulting from any
breach of such covenant, within fifteen (15) days after the Landlord notifies
the Tenant in writing of such increase.


The Tenant shall maintain at its expense, throughout the term, insurance against
loss or liability in connection with bodily injury, death, property damage or
destruction, occurring within the premises or arising out of the use thereof by
the Tenant or its agents, employees, officers, subtenants, invitees, visitors
and guests, under one or more policies of Commercial General Liability insurance
having a combined single limit of not less than One Million Dollars ($1,000,000)
per occurrence; Two Million Dollars ($2,000,000) aggregate, (which limit if such
policy is carried on a “blanket” basis, shall be written on a per location
basis).

4

--------------------------------------------------------------------------------





Each such policy shall (a) name as additional insured with respect to this Lease
only thereunder the Landlord and the Landlords’ directors, officers, agents, and
employees (b) by its terms, be considered primary and non-contributory with
respect to any other insurance carried by the Landlord or its successors and
assigns, (c) by its terms, be cancelable only on at least thirty (30) days prior
written notice to the Landlord (and, at the Landlords request, any such Senior
Holder), and (d) be issued by an insurer of recognized responsibility licensed
to issue such policy in the state which the property is located.


The Tenant, at its sole cost and expense, shall also maintain throughout the
Term a policy insuring against damage to or destruction of the Tenant’s
leasehold improvements, furniture, fixtures, equipment and other personal
property installed in or otherwise located on the premises.


At least five (5) days before the Commencement Date, the Tenant shall deliver to
the Landlord an original or a signed duplicate copy of each policy of insurance
required to be maintained by the Tenant hereunder (certificate evidencing such
insurance), and at least ten (10) days before any such policy expires, the
Tenant shall deliver to the Landlord an original or a signed duplicate copy of a
replacement policy therefore (or a certificate evidencing such replacement).
Pursuant to the above, if a certificate only is presented, the Landlord retains
the right to request and obtain copy of such policy.


Insurance to be maintained by Landlord. The Landlord shall maintain throughout
the term, All-Risk or Fire and Extended Coverage Insurance upon the building in
such amounts and with such insurers as the Landlord may elect in its reasonable
judgment.


Waiver of subrogation. If either party hereto is entitled to be paid any
proceeds under any policy or insurance naming such party as an insured, on
account of any loss or damage, (or would be so entitled if such party had
maintained the insurance coverage it agrees to maintain under this Lease,
whether or not so maintained) then such party hereby releases the other party
hereto, to and only to the extent of the amount of such proceeds, from any and
all liability for such loss or damage, notwithstanding that such loss, damage or
liability may arise out of the negligent or intentionally tortuous act or
omission of the other party, its agents or employees/


Liability of parties. Except if and to the extent that such party is released
from liability to the other party hereto pursuant to the provisions of the
previous paragraph.


The Landlord (a) shall be responsible for, and shall defend, indemnify and hold
harmless the Tenant against and from any and all liability or claim of liability
arising out of, any injury to or death of any person or damage to any property,
occurring anywhere upon the property, if, and only if and to the extent that
such injury to or death of any person or damage is caused solely by the grossly
negligent or intentionally tortuous act or omission of the Landlord or its
agents, officers or employees, but (b) shall not be responsible for or be
obligated to defend, indemnify or hold harmless the Tenant against or from any
liability for any such injury, death or damage occurring anywhere upon the
property (including the Premises), (1) by reason of the Tenants occupancy or use
of the Premises or any other portion of the property, or (2) because of fire,
windstorm, act of God or other cause unless caused by such grossly negligent or
intentionally tortuous act or omission of the Landlord; and excluding those
situations in which the Landlord is obligated to indemnify and hold harmless the
Tenant under the provisions previously stated in this paragraph, the Tenant
shall be responsible for, and shall defend, indemnify and hold



5

--------------------------------------------------------------------------------





harmless the Landlord against and from any and all liability, or claim of
liability arising out of (a) the use or occupancy of, or the conduct, operation
or management of the Tenants business in, the Premises during the Term, or (b)
any breach or default by the Tenant in performing any of its obligations under
the provisions of this Lease or applicable law, or (c) any negligent,
intentionally tortuous or other act of omission of the Tenant or any of its
agents, contractors, servants, employees, subtenants, licensees or invitees
during the Term, or (d) any injury to or death of any person or damage to any
property occurring on the Premises during the Term.


ABATEMENT OF RENT:


If said building, or any portion thereof, shall be damaged or destroyed by fire,
rendering said leased portion reasonably unfit for use by Lessee, or if same is
damaged to such extent by other elements or acts of God so that same cannot be
repaired within ninety (90) days from the date of damage or destruction, then
either party may cancel this agreement by giving written notice of cancellation,
said cancellation to be effective from date of such damage or destruction. In
the event any such damage or destruction can be repaired or replaced within the
ninety-day period, Lessor shall promptly proceed to repair or replace same.
Lessee’s rental and other herein specified charges to be paid to Lessor should
permanently be abated during the period of replacement or repair. However, in
the event Lessee deems a part of its premises to be reasonably usable for the
conduct of its business, such abatement shall be proportional to the usable
portion of the premises. It is understood that if any of said repair or
replacement can be made within a ninety (90) day period and Lessor shall fail to
commence said repair or replacement by thirty (30) days after such damage or
destruction, the Lessee may commence and finish such replacement or repair and
pay for same and apply such reasonable sum so paid as advance rental hereunder.


DEFAULT AND ABANDONMENT:


In the event of failure of payment of monthly rental herein reserved within the
time specified, or failure to keep or perform any other covenants or agreements,
after 15 days written notice to Lessee from Lessor, Lessor may re-inter and
proceed with such legal remedies as it may desire, given it under the terms of
this agreement Lessor may at its option make every reasonable effort to re-let
the same for the best rent obtainable. If the total amount received by Lessor
from such re-letting, after deducting the expenses of re-letting and necessary
repairs does not equal or exceed the unpaid balance of the rent herein provided
for, Lessee shall pay as damages all such deficiency, or Lessor may at its
option, declare this agreement void and terminated. Lessor reserves and is
accorded same rights in the event of abandonment by Lessee.


It is agreed however, that prior to the exercise by Lessor of any of its rights
or remedies given for breach of this agreement, except failure to pay rental
sums when due or within the provided grace period, the Lessor will, in writing,
specify the breach complained of and accord to Lessee fifteen (15) days from
date of notice to cure or rectified this agreement shall not be deemed in
default.

6

--------------------------------------------------------------------------------





OPTION TO RENEW:


Lessor hereby grants unto Lessee the first right and option to renew this
agreement at the end of the term herein specified, subject to renegotiating of
rent. Lessee shall notify Lessor in writing of its intention to renew or not to
renew; said notice to be mailed ninety (90) days prior to expiration date, and a
renewal lease shall be negotiated to become effective upon the expiration of
this lease.


HOLDING OVER:


Unless Lessor and Lessee otherwise agree in writing, any holdover by Lessee
after the expiration of this lease, or any written extension, shall constitute a
tenancy from month to month. The lease rate during the hold over period will be
at the then current rate, as determined by Lessor with sufficient information
from commercial real estate agency, and in accordance with the terms and
conditions of this lease.


SUB-LEASE:


Lessee shall not sub-lease or transfer any interest under this lease, or sub-let
the premises or any part thereof, without prior written consent of Lessor, which
consent will not be reasonably withheld.


ENFORCEMENT:


The acceptance by Lessor of partial payments of rent due shall not, under any
circumstance, constitute a waiver of any rights of Lessor at law under this
lease, nor affect any notice or legal proceedings, theretofore given or
commenced.


INDEMNITY:


Landlord agrees to indemnify and hold tenant, its successors and assigns,
harmless from any claim, obligation, liability, loss, damage, or expense
including attorneys fees of whatever kind of nature, contingent or otherwise,
known or unknown, incurred or imposed based upon any provision of federal, state
or local law or regulations, or common law or pertaining to health, safety or
environmental protection and arising out of the environmental condition of the
premises existing as of the commencement of the Lease.


Tenant agrees to indemnify and hold Landlord, its successors and assigns,
harmless from any claim, obligation, liability, loss, damage or expense,
including attorneys fees of whatever kind or nature, contingent or otherwise,
known or unknown, incurred or imposed based upon safety or environmental
protection and arising out of environmental condition of the Premises arising
subsequent to the commencement of this Lease and as the operation of Tenant on
the lease Premises. The phrase “environmental condition” includes the surface or
groundwater, drinking water supply, land, surface or sub-surface strata and the
ambient air.


PROPERTY OF LEASE: TITLE


At all times during the term of this lease, Lessee shall retain title to all
property stored or located in or on the Leased Premises.

7

--------------------------------------------------------------------------------





ENTIRE AGREEMENT MODIFICATION AND SEVERABILITY:


This lease contains the entire agreement between the parties and shall not be
modified in any manner except by an instrument in writing executed by the
parties if any provision of this lease shall be declared invalid or
unenforceable, the remainder of the lease shall continue in full force and
effect.


SUCCESSORS IN INTEREST:


The covenants, terms, conditions, provisions and undertakings in this lease or
any renewals thereof shall extend to and be binding upon the heirs, executors,
administrators, successors, and assigns of the respective parties hereto, as if
they were in every case named and expressed, and should be construed as
covenants running with the land; wherever reference is made to either of the
parties hereto, it shall be held to include and apply also to the heirs,
executors, administrators, successors and assigns of such part, as if in each
and every case so expressed.


NOTICE: The addresses given below shall be the addresses designated to receive
any notice required under this lease. Any notice delivered to this address via
U.S. Mail or a commercial delivery service or by facsimile shall be considered
delivered under the terms of this lease. These addresses can be changed by
written notification.


Lessor:
Alder Construction Company
Lessee:
ClearOne Communications, Inc.
 
3939 South 500 West
 
5225 Wiley Post Way, Suite 500
 
Salt Lake City, UT 84123
 
Salt Lake City, UT 84116
         
Fax (801) 266-2947
 
Fax (801) 977-0087



ADDENDUM:


The following Addendums are incorporated into this lease: NONE




ACCEPTED FOR LESSEE
CLEAR ONE INC.
By: Marthes Solamuthu
Title: Vice President of Operations
 
ACCEPTED FOR LESSOR
ALDER CONSTRUCTION COMPANY
By: Greg Alder
Title: Property Management



8
